Memorandum by the Court.
Respondent having failed either to file and serve an answer or to move with respect to the petition upon objections in point of law, the proceeding is remitted to Special Term for further proceedings in accordance with the provisions of CPLR 7804 (subd. [e]) and, if Special Term be so advised, for further remittal to respondent Superintendent for reconsideration of his determination in accordance with the rule of Matter of Wallace v. Murphy (21 N Y 2d 433). Were the proceeding properly before us on the present record, we would confirm the determination. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by the court.